                           1:20-cv-01381-JBM-JEH # 17                Page 1 of 7
                                                                                                            E-FILED
                                                                         Tuesday, 23 February, 2021 11:33:25 AM
                                                                                    Clerk, U.S. District Court, ILCD


3679D                                                                                    #6187198

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


KENNETH SIMPSON,                                 )
                                                 )
                 Plaintiff,                      )
                                                 )
vs.                                              )       No. 1:20-cv-01381
                                                 )
SWEET EXPRESS, LLC,                              )       Judge Joe Billy McDade
and ELBERT GARNER                                )
                                                 )
                 Defendants.                     )

                           HIPAA QUALIFIED PROTECTIVE ORDER

                                               FINDINGS

      This Court explicitly finds that this Order is necessary to:

         1.      Protect a party's right to privacy as guaranteed by article I, section 6 of the Illinois

Constitution for each party in this lawsuit;

         2.      Ensure the parties' compliance with the Health Insurance Portability and

Accountability Act of 1996 (HIPAA) and its accompanying rules and regulations governing the

disclosure, maintenance, use, and disposal of protected health information (PHI), see generally 45

C.F.R. 160.103 & 160.501;

         3.      Require covered entities, see 45 C.F.R. 160.103, to disclose a party's PHI for use in

this litigation without a separate disclosure authorization;

         4.      However, nothing in the attached order relieves any covered entity, Party, business

associate, or their attorneys, attorneys' agents, representatives, or consultants, or various other




                                                     1
                         1:20-cv-01381-JBM-JEH # 17              Page 2 of 7




witnesses, or other personnel who request, receive, or review documents containing PHI, from

complying with the requirements of the following statutes and regulations:

                a)      Mental Health and Developmental Disabilities Confidentiality Act, 740

       ILCS 110/1-17;

                b)      AIDS Confidentiality Act, 410 ILCS 305/1-16;

                c)      Any federal statute or regulation protecting certain drug and alcohol

       records, see, e.g., 42 U.S.C. §§290dd-3, 290ee-3;42 C.F.R. Part 2;

                d)      Genetic Information Privacy Act, 410 ILCS 513/15-50; and

                e)      Any and all other applicable state and federal laws regulating or governing

       the disclosure, maintenance, use, and disposal of PHI.

       5.       Permit insurance companies to receive PHI or what would otherwise be considered

PHI from covered entities, business associates, and parties in litigation and to use, maintain, and

dispose of PHI or what would otherwise be considered PHI in conformity with all applicable

federal laws and the Illinois Insurance Code and its accompanying rules and regulations; and

       6.       Further the interest of the State of Illinois in regulating the business of insurance.

                                          STIPULATIONS

   7. A party disclosing PHI explicitly stipulates that she or he:

               i.       Read this court order before signing their name to be bound by it;

              ii.       Understand the contents of this court order;

             iii.       Stipulates to the entire contents of this court order and agrees to bound by

       it:

             iv.        Understands that by refusing to consent to the contents of this court order,

       the court may impose sanctions up to and including the dismissal of the complaint.



                                                   2
                          1:20-cv-01381-JBM-JEH # 17              Page 3 of 7




              v.        If the defendant breaches this agreement the court shall impose appropriate

         sanctions, including striking their answer and Ordering a prove up on damages.


                                                  ORDER

         BASED ON THESE FINDINGS, STIPULATIONS, AND THE SIGNATURES OF

PARTIES BY COUNSEL, AS AN EXHIBIT TO THE JOINT MOTION LEADING TO

THIS ORDER, OF THE PARTY CONSENTING TO THE LIMITED DISCLOSURE OF

PHI AS STATED IN THIS DOCUMENT, THIS COURT ORDERS THE FOLLOWING:

         8.     The PHI of any party in this lawsuit may not be disclosed for any reason without

that party's prior written consent and an order of this court;

         9.     A party that has disclosed PHI and agreed to the entry of this court order explicitly

waives the right to privacy over the disclosed materials but only to the extent provided in this

court order. The only disclosures explicitly waived and expressly permitted by this order are

these:

                A.      To insurance companies to disclose, maintain, use, and dispose of PHI or

         what would otherwise be considered PHI to comply and conform and future applicable

         federal and state statutes, rules, and regulations for purposes including:

                        1.      Reporting,     investigating,    evaluating,   adjusting,   negotiating,

                arbitrating, litigating, or settling claims;

                        2.      Compliance reporting or filing;

                        3.      Reporting criminal or unlawful conduct;

                        4.      Required inspections and audits;




                                                    3
                        1:20-cv-01381-JBM-JEH # 17             Page 4 of 7




                       5.     Legally required reporting to private, federal, or state governmental

               health or medical insurance organizations, including, but not limited to, the

               Centers for Medicare and Medicaid Services (CMS);

                       6.     Rate setting and regulation;

                       7.     Reserve and actuarial determination;

                       8.     Calculating loss;

                       9.     Workers' compensation; and

                       10.    Determining the need for and procuring excess or umbrella

               coverage or reinsurance;

               B. As ordered by this or another court or arbitral body or by subpoena with

       reasonable notice to the parties and their attorneys for purpose of subpoena,

       reimbursement, or payment of liens arising out of or related to their lawsuit;

               C. To the parties to lawsuit and, their agents; and

               D. Necessary to comply with any other federal or state laws, rules, or regulations,

       but only with the party's express consent and entry of an appropriate court order.

       10.        Any covered entity over which this court has jurisdiction that fails or refuses to

disclose PHI in accordance with this court order is subject to all sanctions authorized by the Code

of Civil Procedure and the Illinois Supreme Court Rules.

       11.       A party to this lawsuit may provide PHI to an undisclosed consulting expert or

controlled expert witness as defined in Federal Rule of Civil Procedure 26(a)(2) but only after

receiving acknowledgement that each such consultant, expert or witness agrees to be bound by the

terms of this order.

       12.       No PHI or what would otherwise be considered PHI disclosed during the course

of this lawsuit and received by an insurer may be re-disclosed to any business associate, see 45
                                                  4
                         1:20-cv-01381-JBM-JEH # 17            Page 5 of 7




C.F.R. § 160.103, Inc. or any of its parent, subsidiary, related companies, or successors, including

the Insurance Services Office, Inc., unless the records re-disclosed have been de-identified

pursuant to federal regulations. See 45 C.F.R. § § 164.504(d)(1)-(2) & 164.514(a)-(b).

        13.       Immediately after the conclusion of this lawsuit, as indicated by a court-entered

order of dismissal, all parties and other persons or entities subject to this court order possessing

PHI shall by agreement either return it to the party or non-party about whom it concerns or their

attorney of record in this lawsuit or destroy it by shredding, pulverizing, melting, incinerating, or

degaussing. This provision does not apply to insurers who possess what would otherwise be

considered PHI under HIPAA but only to the extent as limited in paragraph 2.

        14.       No parties or their attorneys, agents, or representatives are permitted to request,

obtain, or disclose PHI or any other type of medical bills, records, or related information other

than through the formal discovery procedures authorized by the Federal Rules of Civil Procedure,

applicable case law and Orders of this court.

        15.       The parties are prohibited from including or attaching PHI to any document filed

with the Clerk of the Court. PHI necessary for the court's consideration of any matter must be

provided separately.

        16.      The parties are prohibited from including or attaching PHI to any document filed

with the Clerk of the Court. PHI necessary for the court's consideration of any matter must be

provided separately.

        17.       This court retains jurisdiction to enforce the terms of this order after the

conclusion of this litigation.




                                                  5
                      1:20-cv-01381-JBM-JEH # 17   Page 6 of 7




                                            ENTER:

       February 23, 2021                      s/ Jonathan E. Hawley
Date: ________________                      __________________________
                                            Hon. Jonathan E,. Hawley
                                            United States Magistrate Judge

Submitted by:

/s/ Alan J. Brinkmeier
Perry Hoag
Alan J. Brinkmeier
CAMELI & HOAG, P.C.
105 West Adams Street, Suite 1430
Chicago, Illinois 60603
(312) 726-7300 (t.)
phoag@camelihoaglaw.com (e.)
abrinkmeier@camelihoaglaw.com (e.)




                                        6
1:20-cv-01381-JBM-JEH # 17   Page 7 of 7
